          Case 1:20-cv-05150-LJL Document 68 Filed 12/17/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
3 BEES & ME INC.,

                               Plaintiff,

        -against-

BESPORTBLE, BRITENWAY, BYONEBYE,
CLISPEED, CYFIE, DEERBB, FUNPA,      Civil Action No. 20-cv-5150 (LJL)
GLOSSRISE, HELY CANCY, HOUSE UR
HOME, LES YEU, LIBOBO TOYS, LIOOBO,
                                     HON. LEWIS J. LIMAN
LITTOLO, MARPPY, MARXIAO SHOP,
NEPDOME, PANZISUN, RAINTOAD, ROOCHL,
SEISSO, SQSYQZ, STONISHI, TOYANDONA,
WAKAUTO, WE&ZHE, XISHEEP, AND 58BH,

                               Defendants.

  [PROPOSED] DEFAULT JUDGMENT AND PERMANENT INJUNCTION ORDER

       Upon the Preliminary Injunction Order dated July 31, 2020 (Dkt. No. 34), Plaintiff’s

Memorandum of Law dated December 7, 2020, the Declaration of Wing Keung Chiu dated

December 7, 2020 with supporting exhibits, and upon the pleadings and proceedings heretofore

had herein, in support of Plaintiff’s application under Federal Rule of Civil Procedure 55(b)(2)

for a default judgment and permanent injunction, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

       WHEREFORE, this is an action under 35 U.S.C. § 271 for infringement of United

States Patent No. D 884,087 S (“’087 Patent”), that was commenced on July 6, 2020 by way of

Summons and Complaint and ex parte motion for entry of a temporary restraining order and

preliminary injunction;

       WHEREFORE, by order dated July 10, 2020, the Court allowed Plaintiff to serve

Defendant Cyfie with the summons and complaint by electronic means (Dkt. No. 33);



                                                1
            Case 1:20-cv-05150-LJL Document 68 Filed 12/17/20 Page 2 of 7




       WHEREFORE, on July 15, 2020, Plaintiff proceeded to serve the summons and

complaint in this action on defendant Cyfie by email at Cyfie@sina.com (Dkt. No. 32);

       WHEREFORE, Defendant Cyfie failed to answer or otherwise move with respect to the

Complaint within the time permitted under Federal Rule of Civil Procedure 12;

       WHEREFORE, Plaintiff moved for, and obtained, a Certificate of Default from the

Clerk of the United States District Court for the Southern District of New York (Dkt. No. 42);

       WHEREFORE, Plaintiff served on Defendant Cyfie, Plaintiff’s Motion For Entry Of A

Default Judgment And Permanent Injunction and supporting papers; and

       WHEREFORE, Defendant failed to file a response to Plaintiff’s moving papers or

attend any hearings in relation to Plaintiff’s motion, the Court hereby finds that Plaintiff has

shown through all the papers and proceedings to date, the following:

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       1.      Plaintiff 3 Bees & Me, Inc. is the owner by assignment of United States Patent

No. D 884,087 S, entitled “Bathtub Toy Fastener (the “’087 Patent”), which discloses a design

for an apparatus to fasten bathtub toys, such as toy basketball hoops, to bathtub fixtures.

       2.      Images of the ’087 Patent are depicted below.




       3.      Plaintiff’s ’087 Patent is valid and enforceable.

       4.      Plaintiff began selling bathtub basketball toys with fasteners embodying the

design disclosed in the ‘087 Patent since September 17, 2017, on its website,

                                                  2
            Case 1:20-cv-05150-LJL Document 68 Filed 12/17/20 Page 3 of 7




www.3beesandme.com and since October 23, 2017 on its storefront on Amazon.com, including

those designs depicted below.




       5.      Defendant Cyfie has been manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, and selling through their Amazon Storefronts, the

following bathtub toys which infringe the ‘087 Patent (the “Infringing Products”), exemplary

examples of which are set forth below and in Exhibit A.




       6.      Defendant Cyfie is not, nor has it ever been, authorized distributors or licensees of

the ’087 Patent.


                                                 3
            Case 1:20-cv-05150-LJL Document 68 Filed 12/17/20 Page 4 of 7




       7.      Plaintiff has established that this Court has personal jurisdiction over Defendant

Cyfie under Civil Practice Law and Rules Section 302 (a)(1) because Defendant Cyfie operates

an Amazon Storefront through which customers in New York State can, and have purchased the

Infringing Products.

       8.      Plaintiff has established its claim for patent infringement because it has shown

that the accused products and disclosed designs are “substantially the same” in that “an ordinary

observer, familiar with the prior art designs, would be deceived into believing that the accused

product is the same as the patented design.” Richardson v. Stanley Works, Inc., 597 F.3d 1288,

1295 (Fed. Cir. 2010).

       9.      As a result of Defendant Cyfie’s infringement, Plaintiff is likely to suffer

immediate and irreparable losses, damages and injuries unless a permanent injunction is granted,

including loss of revenue that may never be recovered, loss of market share, price erosion, harm

to reputation, and loss of significant marketing opportunities.

       10.     The balance of potential harm to Defendant Cyfie of being prevented from

continuing to profit from their illegal and infringing activities if a permanent injunction is issued

is far outweighed by the potential harm to Plaintiff, its business, and the goodwill and reputation

built up in and associated with sales of its asserted dinosaur toys.

       11.     The public interest favors issuance of a permanent injunction in order to protect

Plaintiff’s interests in and to the ‘087 Patent, and to protect the public from being deceived and

defrauded by this Defendant’s sales of the Infringing Products.

       12.     Therefore, good cause exists to grant Plaintiff’s motion for permanent injunction

enjoining Defendant Cyfie and any other persons who are in active concert or participation with

Defendant Cyfie who receives actual notice of this order by personal service or otherwise.



                                                  4
            Case 1:20-cv-05150-LJL Document 68 Filed 12/17/20 Page 5 of 7




                                             ORDER

       Based on the foregoing findings of fact and conclusions of law, Plaintiffs’ Application for

a Default Judgment and Permanent Injunction is hereby GRANTED as follows:

I.     Defendant Cyfie’s Liability.

       IT IS HEREBY ORDERED that a judgment of patent infringement under 35 U.S.C. §

271 is granted in favor of Plaintiff and against Defendant Cyfie based on Defendant’s importing,

marketing, selling and offering for sale toys (“Infringing Products”) which infringe U.S. Patent

No. D 884,087 S (“’087 Patent”). Examples of the Infringing Products are set forth in Exhibit A.

II.    Permanent Injunction Order.

       A.      IT IS HEREBY ORDERED, sufficient cause having been shown, that

Defendant Cyfie is hereby permanently restrained and enjoined from engaging in any of the

following acts or omissions:

       1.      Manufacturing, importing, exporting, advertising, marketing, promoting,
               distributing, displaying, offering for sale, or selling or otherwise dealing in the
               Infringing Products;

       2.      Secreting, concealing, destroying, altering, selling off, transferring or otherwise
               disposing of and/or dealing with: (i) infringing products and/or (ii) any computer
               files, data, business records, documents or any other records or evidence relating
               to their User Accounts, Internet Storefronts or Defendants’ Assets and the
               manufacture, importation, exportation, advertising, marketing, promotion,
               distribution, display, offering for sale and/or sale of or otherwise dealing in the
               Infringing Products;

       3.      Effecting assignments or transfers, forming new entities or associations, or
               creating and/or utilizing any other platform, User Account, Internet Storefront or
               any other means of importation, exportation, advertising, marketing, promotion,
               distribution, display, offering for sale and/or sale of the Infringing Products for
               the purposes of circumventing or otherwise avoiding the prohibitions set forth in
               this Order; and




                                                  5
             Case 1:20-cv-05150-LJL Document 68 Filed 12/17/20 Page 6 of 7




       4.       Knowingly instructing, aiding or abetting any other person or business entity in
                engaging in any of the activities referred to in subparagraphs I(A)(l) through
                I(A)(3) above.

       B.       IT IS HEREBY ORDERED, sufficient cause having been shown, that pursuant

to Federal Rule of Civil Procedure 65(d)(2), any persons who are in active concert or

participation with Defendant who receives actual notice of this order by personal service or

otherwise, are hereby restrained and enjoined from engaging in any of the following acts or

omissions.

III.   Order Requiring Service of the Permanent Injunction.

       A.       IT IS FURTHER ORDERED that service of this Permanent Injunction Order by

electronic means shall be made on Defendant Cyfie within ten (10) days entry of this Order by

the Court.

       B.       IT IS FURTHER ORDERED that service of this Permanent Injunction Order on

Amazon.com shall be made via (i) Federal Express to Amazon.com, Inc. at Corporation Service

Company 300 Deschutes Way SW, Suite 304, Tumwater, WA 98501, and (ii) a PDF copy of this

Permanent Injunction Order via electronic mail to Teri Novak for Amazon.com, at

terinovak@dwt.com and amazonsubpoenas@dwt.com.

SO ORDERED.



              17 day of ______________,
SIGNED this ______         December     2020.




                                                     ___________________________________
                                                     HONORABLE LEWIS J. LIMAN
                                                     UNITED STATES DISTRICT JUDGE



                                                 6
Case 1:20-cv-05150-LJL Document 68 Filed 12/17/20 Page 7 of 7




              3-Bees & Me, Inc. v. Besportble et al.,
  EXHIBIT A: DEFENDANT CYFIE’S INFRINGING PRODUCTS
                      ASIN B082FB1N8T




                              7
